                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS,
                               SAN ANTONIO DIVISION

 BRASS CREEKSIDE, LP,                            §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §   Civil Action No. 5:20-cv-583
                                                 §
 AMGUARD INSURANCE COMPANY,                      §
                                                 §
        Defendant.                               §


                                  NOTICE OF REMOVAL


       Defendant AmGUARD Insurance Company (“AmGUARD”) submits this Notice of

Removal to the United States District Court for the Western District of Texas, San Antonio

Division, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

       1.     On April 3, 2020, Plaintiff Brass Creekside, LP filed an Original Petition in the

224th Judicial District Court of Bexar County, Texas, Case No. 2020CI06647. (Exhibit C)

Plaintiff asserts claims against AmGUARD for negligence, breach of an insurance contract,

violations of the Texas Insurance Code and Texas Deceptive Trade Practices Act, and fraud. Id.

       2.     AmGUARD was served with process on April 16, 2020, when it received a

Summons and Plaintiff’s Original Petition through its registered agent, C T Corporation System,

1999 Bryan Street, Suite 900, Dallas, TX 75201. (Id.)

       3.     This Notice of Removal is timely filed within 30 days of April 16, 2020, as required

by 28 U.S.C. § 1446(b). Furthermore, AmGUARD files this removal less than one year after this

lawsuit commenced in state court.         Thus, this Notice also complies with the timeliness

requirements of 28 U.S.C. § 1446(c)(1).



NOTICE OF REMOVAL                                                                    PAGE 1 OF 4
        4.      The United States District Court for the Western District of Texas, San Antonio

Division, embraces Bexar County, Texas, in which the state court action is now pending. Thus,

this lawsuit is properly removed to this Court pursuant to 28 U.S.C. § 1441(a).

        5.      For purposes of diversity jurisdiction, a corporation is “a citizen of every State and

foreign state by which it has been incorporated and of the State or foreign state where it has its

principal place of business….” 28 U.S.C. § 1332(c)(1).

        6.      Plaintiff is a corporation that is both incorporated, and has its principal place of

business in, Texas. Therefore, it is a citizen of Texas.

        7.      AmGUARD is a corporation that is both incorporated, and has its principal place

of business in, Pennsylvania. Therefore, it is a citizen of Pennsylvania.

        8.      The amount in controversy exceeds $75,000.00. Plaintiff seeks damages for

building repairs that it estimates at more than $1,000,000. Plaintiff also seeks attorneys’ fees,

taxable costs, and interest. (Id., prayer for relief.)

        9.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because

(1) there is complete diversity of citizenship between Plaintiff and AmGUARD; (2) the amount in

controversy exceeds $75,000, exclusive of interests and costs; and (3) all other requirements for

removal have been satisfied.

        10.     On April 25, 2020, AmGUARD filed its general denial to Plaintiff’s Original

Petition in state court; therefore, pursuant to Fed.R.Civ.P. 81(c)(2), it is not required to file another

responsive pleading in this Court.

        11.     Pursuant to 28 U.S.C. § 1446(d), this Notice has been sent to all parties and has

been filed with the state court clerk’s office. AmGUARD has also included a copy of the state




NOTICE OF REMOVAL                                                                          PAGE 2 OF 4
court docket sheet (Exhibit B) with this Notice, as required by LR81. No hearing has been set in

state court.

        12.    Pursuant to 28 U.S.C. § 1446(a) and LR81, a copy of all process, pleadings, and

orders served upon AmGUARD are also submitted.

        WHEREFORE, AmGUARD hereby removes this action from the 224th Judicial District

Court of Bexar County, Texas to the United States District Court for the Western District of Texas,

San Antonio Division.


Dated: May 12, 2020.
                                             Respectfully submitted,

                                             GORDON & REES

                                             /s/ Robert A. Bragalone
                                             ROBERT A. BRAGALONE
                                             Attorney-in-Charge
                                             State Bar No. 02855850
                                             BBragalone@grsm.com
                                             B. RYAN FELLMAN
                                             State Bar No. 24072544
                                             RFellman@gordonrees.com

                                             2200 Ross Avenue, Suite 3700
                                             Dallas, Texas 75201
                                             214-231-4660 (Telephone)
                                             214-461-4053 (Facsimile)

                                             ATTORNEYS FOR DEFENDANT
                                             AMGUARD INSURANCE COMPANY




NOTICE OF REMOVAL                                                                     PAGE 3 OF 4
                                 CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served May 12, 2020, with a copy of this document via the Court’s CM/ECF
system per Local Rule CV-5(b)(1). Any other counsel of record will be served by electronic mail,
facsimile transmission and/or first class mail on this same date, including the Bexar County District
Clerk and Plaintiff’s counsel via e-filing, as follows:

 Marc E. Gravely                                   Mary Angie Garcia
 Jonathan C. Lisenby                               Bexar County District Clerk
 GRAVELY P.C.                                      Paul Elizondo Tower
 10618 Via Shavano                                 101 W Nueva, Suite 217
 San Antonio, TX 78249                             San Antonio, TX 78205-3411
 Phone: 210.961.8000
 mgravely@gravely.law
 jlisenby@gravely.law

 Attorneys for Plaintiff


                                              /s/ Ryan Fellman
                                              B. RYAN FELLMAN




NOTICE OF REMOVAL                                                                      PAGE 4 OF 4
